Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 08/03/2022.
Response to Arguments

This is in response to the argument remarks filed on 08/03/2022.
- In view of the amendment to the specification, the objection to the specification is withdrawn.
- In view of the amendment to claims 1-27, the Double Parenting issue remains rejected in this action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of prior U.S. Patent No. US10985997 B2.  See the claims 1-27 in the US patent and comparing to the claims 1-27 of the current application:
Claims in Current Application
Claims in Patent No. US10985997 B2
1. A system that dynamically realizes a contextually-motivated network service instance in response to receiving an order, the system comprising:

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the system to:
receive an orderthat indicates a network service model;

identify a context of the order;


generate, using the network service model, a deployment plan, the deployment plan facilitating an instantiation of a contextually-motivated network service instance as a set of normalized lifecycle management (LCM) operations performed against each of a plurality of associated service entities; and
deploy the deployment plan, wherein to deploy the deployment plan causes the system to:

bind each of the set of normalized LCM operations, based on the context of the order, to one or more respective micro-capabilities, each of the one or more respective micro-capabilities having previously been onboarded to the system as one or more corresponding modeled objects capable of being declaratively composed using a dynamic language interpreted at run-time based on the context of the order,

each of the one or more corresponding modeled objects 




         including a mapping of object properties, object behaviors, and standard LCM operations to one or more existing micro-capabilities of the system; and

manage execution of the one or more respective micro-capabilities and associated resources, associated storage, and associated network and service allocation and configuration, to instantiate the contextually-motivated network service instance.

1. A system that dynamically realizes a contextually-motivated network service instance in response to receiving an order, the system comprising:

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the system to:
receive an order, the order indicating a network service model;

identify a context of the order based on in-band metadata;

generate, using the network service model, a deployment plan, the deployment plan facilitating an instantiation of a contextually-motivated network service instance as a set of normalized lifecycle management (LCM) operations performed against each of a plurality of associated service entities; and
deploy the deployment plan, wherein to deploy the deployment plan causes the system to:

bind each of the normalized LCM operations, based on the context of the order, to one or more respective micro-capabilities, each of the respective micro-capabilities having previously been onboarded to the system as one or more corresponding declarative modeled objects capable of being declaratively composed, 




each of the corresponding declarative modeled objects being declaratively composed and modeled using a same dynamic language that is interpreted at run-time based on the context of the order, each of the corresponding declarative modeled objects including a mapping of object properties, object behaviors, and standard LCM operations to one or more existing micro-capabilities of the system; and

manage execution of the one or more respective micro-capabilities and associated resources, associated storage, and associated network and service allocation and configuration, to instantiate the contextually-motivated network service instance.

2. The system of claim 1, wherein the network service model comprises a plurality of virtual network functions (VNFs) managed as service entities of the system, the network service model including network information for connecting one or more of the plurality of associated service entities of the system to one or more other service entities of the plurality of associated service entities of the system.

3. The system of claim 1, wherein the order comprises a product orderthat is a particular type of event that is evaluated based on the context.

4. The system of claim 1, wherein the instructions cause the system to:
request a list of billing packages

5. The system of claim 3, wherein the respective micro-capabilities comprise one or more billing policies.

6. The system of claim 5, wherein to deploy the deployment plan causes the system to map and transform the one or more billing policies into executable objects.

7. The system of claim 1, wherein any of the one or more respective micro-capabilities and the associated resources, the associated storage, and the associated network and service allocation and configuration are performed by any of the system and one or more federated controllers.

8. The system of claim 7, wherein the one or more federated controllers  comprise any of one or more Virtual Network Function Managers (VNFMs), and one or more Network Function Virtualization Orchestrator (NFVOs), and one or more Software Defined Networking Controllers (SDN Controllers).

9. The system of claim 1, wherein the order is received from an associated system through an Representational State Transfer (REST) Application Programming Interface (API).

10. The system of claim 1, wherein the order comprises an order for a Virtual Customer Premises Equipment (vCPE).

11. The system of claim 1, wherein the instructions further cause the system to:
determine, based on the network service model, deployment information for one or more service entities, the deployment information including chaining requirements, VNF packages, and one or more connected policies.

12. The system of claim 11, wherein the one or more connected policiescomprise one or more service license agreements (SLAs) related to system performance.

13. The system of claim 11, wherein the instructions further cause the system to perform:
detect one or more events associated with contextually-motivated network service instance or one or more other network service instances;
correlate the one or more events against a set of SLAscomprising  system performance;
determine one or more of the SLAs to be in violation;
identify one or more required LCM operations for each of the one or more SLAs determined to be in violation; and
bind each of the one or more required LCM operations, based on the context of a connected network service instance, to one or more micro-capabilities to bring each of the one or more SLAs determined to be in violation back into compliance.

14. The system of claim 13, wherein the one or more events include  contextually-motivated network service instance or the one or more other network service instances.

15. The system of claim 13, wherein the one or more required LCM operations include one or more scaling operations.

16. The system of claim 1, wherein to manage the execution of the one or more respective micro-capabilities the order as a transaction providing guarantees, and applies

27. The system of claim 1, wherein any of the one or more micro-capabilities and the associated resources, the associated storage, and the associated network and service allocation and configuration are performed as at least a portion of a choreography.

2. The system of claim 1, wherein the network service model comprises a plurality of virtual network functions (VNFs) managed as service entities of the system, the network service model including network information for connecting one or more of the service entities of the system to one or more other service entities of the service entities of the system.


3. The system of claim 1, wherein the order comprises a product order, the product order being a particular type of event that is evaluated based on the context.

4. The system of claim 1, wherein the instructions further cause the system to:
request a list of billing packages, thereby allowing the billing packages to be referenced as part of the network service model.

5. The system of claim 3, wherein the respective micro-capabilities comprise one or more billing policies.

6. The system of claim 5, wherein to deploy the deployment causes the system to map and transform the billing policies into executable objects.

7. The system of claim 1, wherein any of the micro-capabilities and the associated resources, the associated storage, and the associated network and service allocation and configuration are performed by any of the system and one or more federated controllers.


8. The system of claim 7, wherein the one or more federated controllers include any of one or more Virtual Network Function Managers (VNFMs), one or more Network Function Virtualization Orchestrator (NFVOs), and one or more Software Defined Networking Controllers (SDN Controllers).

9. The system of claim 1, wherein the order is received from an associated system through an Representational State Transfer (REST) Application Programming Interface (API).

10. The system of claim 1, wherein the order comprises an order for a Virtual Customer Premises Equipment (vCPE).

11. The system of claim 1, wherein the instructions further cause the system to:
determine, based on the network service model, deployment information for one or more service entities, the deployment information including chaining requirements, VNF packages, and one or more connected policies.

12. The system of claim 11, wherein the one or more connected policies include one or more service license agreements (SLAs) related to system performance.

13. The system of claim 11, wherein the instructions further cause the system to:

detect one or more events associated with any of the network service instance or one or more other network service instances;
correlate the one or more events against a set of SLAs, the set of SLAs including at least the one or more SLAs related to performance;
determine one or more of the SLAs to be in violation;
identify one or more required LCM operations for each of the one or more SLAs determined to be in violation; and
bind each of the LCM operations, based on a context of a connected network service instance, to one or more micro-capabilities to bring each of the one or more SLAs determined to be in violation back into compliance.



14. The system of claim 13, wherein the one or more events include any of one or more alerts or state changes in any of the network service instance or the one or more other network service instances.


15. The system of claim 13, wherein the one or more required LCM operations include one or more scaling operations.

16. The system of claim 1, wherein to manage the execution of the one or more micro-capabilities causes the system to fulfill the order as a transaction providing guarantees, and to apply any of compensations and rollback automatically.

17. The system of claim 1, wherein any of the micro-capabilities and the associated resources, the associated storage, and the associated network and service allocation and configuration are performed as at least a portion of a choreography.

Claims 17-25: Recite non-transitory computer readable medium having the claimed functionality corresponding to the system of claims 1-16, 27 above.
Compared to claims 18-26 of the US patent.
Claim 26: Recite method having the claimed functionality corresponding to the system of claim 1 above.
Compared to claim 27 of the US patent.


Thus, current Claims recite correspondingly the claimed recitations 1-27 as in the US Patent, where the US patent’s modeled objects recited in the patent claims are to model using a same dynamic language that is interpreted at run-time based on the context of the order, each of the corresponding declarative modeled. In the current claims, the modeled objects are to include the mapping of object properties without using the same dynamic language. Although the conflicting claims are not identical, they are not patentably distinct from each other as seen in the compared table above.
Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to retain the claims not patentably distinct from the US patent and to broaden the functionality of the modeled objects in the claimed invention to cover the objects being composed without using the same dynamic language.



Allowable Subject Matter

Claims 1-27 are rejected under double patenting. Under allowable subject matter, claims 1-27 are objected to and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
October 8, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191